An unpublishdld

order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

INVTHE SUPREME COURT OF THE STATE OF NEVADA

 

CLEUS VINCENT MCGERVEY, No. 62544
Appellant,
Vs. 
THE STATE OF NEVADA, F l L E 
Respondent. JUL 2 2 2013

TRAC|E K. L|NDEMAN

OLER RE COURT
D[EPUTY CLERK
ORDER DISMISSING APPEAL

This is an appeal from a district court order denying a motion
to correct an illegal sentence. Tenth Judicial District Court, Churchill
County; Robert E. Estes, Senior Judge.

The parties have filed a stipulated motion to dismiss this
appeal as moot. Attached to the motion is a copy of a notice from the
Division of Parole and Probation indicating that appellant honorably
discharged his parole in 2009. We approve the stipulation and we

l oRDER this appeal DISMISSED.

SuPREME Coum'
oF
NEvAoA

(O) l947A

 

 

HardestY C [/\'L’
_ @-4.>. J. L/Vl ,J.
Parraguirre Cherry
cc: Chief Judge, The Tenth Judicial District

Hon. Robert E. Estes, Senior Judge

Paul G. Yohey

Attorney General/Carson City

Churchill County District Attorney/Fallon
Churchill County Clerk

Cleus Vincent McGervey